Exhibit 10.15

Letter, dated April 1, 2007, amending the Employment Agreement between Yuasa,
Inc. and John A. Shea

Enersys Inc.

JOHN D. CRAIG

Chairman, President & CEO

April 1, 2007

Mr. John A. Shea

c/o  EnerSys

   2366 Bernville Road

    Reading, PA 19605

Dear John:

With reference to your employment agreement (the “Employment Agreement”) with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the “Company”), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Americas of the Company, the Compensation Committee of the Board of Directors of
the Company has approved your salary as set forth in Section 3 of the Employment
Agreement is increased to $366,000.00, effective as of April 1, 2007.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.

 

By:        John D. Craig   Chairman, President & Chief Executive Officer

JDC:jls